Citation Nr: 0305544	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  99-23 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for leukemia for the 
purposes of accrued benefits, to include as being due to 
exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


REMAND

The veteran served on active duty in the United States Army 
from November 1965 to October 1966 and from November 1966 to 
November 1971.  He served two tours in Vietnam.  He died in 
April 1999, and the appellant is his surviving spouse.  

During his lifetime, the veteran filed a claim of entitlement 
to service connection for chronic myelogenous leukemia, 
including as a residual of exposure to herbicide agents 
(Agent Orange).  The veteran's case was originally before the 
Board of Veterans' Appeals (the Board) on appeal from rating 
decisions issued by the St. Louis, Missouri Department of 
Veterans Affairs (VA) Regional Office (RO), which had denied 
that benefit.  

In a decision dated September 17, 1996, the Board denied the 
veteran's claim seeking entitlement to service connection for 
chronic myelogenous leukemia, including as a residual of 
Agent Orange exposure.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In June 1997, counsel for the veteran and VA filed a 
"Joint Motion for Remand and for Stay of Further 
Proceedings" pending a ruling on the motion.  An Order of 
the Court dated in June 1997 granted the motion and vacated 
the Board's decision of September 17, 1996.  The case was 
remanded to the Board for further development, readjudication 
and disposition in accordance with the Joint Motion for 
Remand, as adopted by the Order of the Court.  

The Board requested action by the RO to implement the Court's 
decision in a Remand of March 4, 1998.  Before the 
development action requested of the RO was completed, the 
veteran died in April 1999.  The death certificate reflects 
that the veteran died at a private medical center.  The 
immediate cause of death was listed as intracranial 
hemorrhage due to, or as a consequence of, chronic 
myelogenous leukemia.  An autopsy was not performed.  

In November 1999, the RO denied the claims by the appellant, 
the veteran's widow, of entitlement to service connection for 
the cause of the veteran's death and entitlement to service 
connection for leukemia for the purposes of accrued benefits, 
to include as being due to exposure to Agent Orange.  The 
appellant filed a notice of disagreement with the decision in 
December 1999.  After the RO furnished the appellant with a 
statement of the case, a substantive appeal on VA Form 9 was 
received by the RO later that month.  In the substantive 
appeal received in December 1999, the appellant declined a 
hearing on appeal.  The appellant requested that the RO 
comply with the directions of the Board's Remand dated in 
March 1998 noting that the issue here remained whether 
service connection was warranted for the disorder, leukemia, 
which caused the veteran's death.  

In January 2000, a VA specialist in hematology reviewed the 
veteran's claims folders and provided detailed information 
regarding the objective evidence and its impact on the claim.  
In an addendum prepared by the same examiner in July 2000, a 
medical report supportive of the claims by Dr. A.H., dated 
March 6, 2000, was further reviewed and discussed.  In 
addition to other action, records from the Social Security 
Administration requested by the Board in 1998 have been 
associated with the claims file.  

However, a review of action taken on the claims does not 
reflect that the appellant has been advised of the changes 
brought about by the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) 
(VCAA), which was signed into law by the President on 
November 9, 2000.  Between the last supplemental statement of 
the case (SSOC) issued in August 2001 and certification of 
the appeal to the Board in March 2003, no effort was made by 
the RO to notify the appellant of the VCAA.


The VCAA includes an enhanced duty on the part of VA to 
notify claimants as to the information and evidence necessary 
to substantiate claims for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

Because of the change in the law brought about by the VCAA 
and the lack of any evidence in the record of any 
notification of that change to the appellant, the Board finds 
that a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in this 
law.  In addition, because the RO has not yet considered 
whether any additional development is required under the 
VCAA, the Board further finds that it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the appellant is expected to 
provide in support of the claims and the 
evidence, if any, that the RO will obtain 
for her.

2.  In the event that additional medical 
evidence is received, the RO should 
readjudicate the claims, and if the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The SSOC should provide the 
appellant citation to 38 C.F.R. § 3.159.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



